I do not think "the sole point in the case is whether a motorcycle is a motor-driven car within the terms of the policy," as suggested by Mr. Justice Cothran. That question, however, is an important one, and it seems to be entirely new in this State. In considering it, however, there are some principles of law, well recognized by our Court, which we must keep in mind.
In Rawl v. Insurance Co., 94 S.C. 299, 77 S.E., 1013,1014, 44 L.R.A. (N.S.), 463, Ann. Cas., 1915-A. 1231, Mr. Justice Woods, referring to the construction of an insurance policy, cited several of our cases to sustain this proposition:
"If the meaning is doubtful, or the language is calculated to mislead, the Courts will adopt the meaning most favorable to the maintaining of the liability."
This Court has also decided, "where insurer writes a policy of life insurance, it should be read most strongly against it." (Syllabus) McKendree v. Life Insurance Co.,112 S.C. 335, 99 S.E., 806.
Undoubtedly, many of the authorities cited by Mr. Justice Cothran sustain very strongly his position that a motorcycle is not included in the term "motor-driven car." The authorities are from Courts that are highly respected for their wisdom and learning. They are not in accord with my view, however, and this Court is not bound by them. I think, perhaps, the Courts that decided the cases, cited in the dissenting opinion, have not been as strong as our own Court has been in resolving doubtful matters regarding insurance policies in favor of the insured persons and the beneficiaries of such policies. An examination of many of our decisions, too numerous to even refer to here, will disclose that our Court has made it the almost universal rule to construe any *Page 120 
clause of an insurance policy against the insurer, when there existed the least doubt as to the meaning of the language employed. The two South Carolina cases, above referred to, are indications of the holdings of this Court.
Some authorities I have found in my investigation of this case strengthen my view of the incorrectness of the holdings in the decisions cited in the dissenting opinion.
The term "motor-driven car" is made up of two words, motor-driven and car. In Webster's New International Dictionary, the meaning of "motor-driven" is given as, "Driven or actuated by a motor." The important word in the expression "motor-driven car" is "car." In the same dictionary, that word is given numerous definitions. The very first of these, however, is this, "A vehicle moved on wheels." Since the definition named was first given, I suppose the author deemed it to be the most appropriate. As I understand it, then, according to Webster, a "motor-driven car" is, "a vehicle moved on wheels by a motor." It is not said in Webster how many wheels the vehicle must have to constitute it a car, but it must have wheels — more than just one wheel. Two wheels will meet the requirement. A motorcycle has two wheels; so that machine or vehicle comes within the definition laid down by Webster of the word "car."
Since a motorcycle, as per Webster, is a "car," and it is driven by a motor, it follows, necessarily, that a motorcycle is a "motor-driven car."
I find also, in the same dictionary, the word "motor-car" defined as follows; "An automobile, locomobile, or locomotive designed to run and be steered on a street or roadway; esp., an automobile specially designed for passengers. See automobile. In British statutory classification a motor car is included under the term light locomotive (which see). In the Motor Car Act (3 Ed. VII, c. 36), the term motor car
includes also motor cycle except where the contrary intention appears. See motor cycle." *Page 121 
Webster defines motorcycle thus: "A bicycle having a motor attached so as to be self-propelled. In Great Britain the term motor cycle is treated by statute (3 Ed. VII, c. 36), as limited to motor cars (self-propelled vehicles) designed to travel on not more than three wheels, and weighing unladen (that is, without water, fuel, or accumulators necessary for propulsion) not more than three hundred weight (336 lbs.), see motor car."
It will be observed that in the definitions above quoted, in defining motor car, Webster says, "see motor cycle." In defining motorcycle, he says, "See motor car." Evidently, the authors of that great dictionary regarded motorcycle and motor car as practically synonymous.
It is to be noted also that in the statutory enactments of England, according to Webster, motorcycle has been held to be included in the term motor car.
Webster is corroborated in this by a note in 21 L.R.A. (N.S.), 41, where we find the following:
"And, in R. v. Divisional Justices (1904) 2 lr. K.B., 698, the conviction of the rider of a motor cycle was sustained as a violation of an act punishing the driving of `a motor car on a public highway, recklessly or negligently,' at a prohibited speed."
The holding in the case last mentioned was questioned inLaporte v. Insurance Co., 161 La., 933, 109 So., 767, 48 A.L.R., 1086, cited by Mr. Justice Cothran, but the author of the annotation in 48 A.L.R., 1090, says that the Court inRex v. Divisional Justices assumed that a motorcycle was a "motor car" within the meaning of the act.
According to the author of the same annotation in 48 A.L.R. in the English case of Webster v. Terry, 1 K.B., 51, it was held that a motorcycle was included in the provisions of an act containing conditions to be observed by persons using motor cars on the highways.
The decisions of the English Courts, like those of other jurisdictions in this country, are not binding upon this Court, *Page 122 
but they are entitled to great respect. There, it will be observed that even in the construction of a penal statute, where the rule is that the language of a statute must be construed in favor of one charged with crime, when there is doubt as to the meaning of the language used, it was held that motorcycle was included in the term motor car.
I fear that the Courts of some of our American states, whose decisions have been cited in the dissenting opinion, have fallen into error in not following the decisions of the English Court, and that they have paid entirely too little attention to that good old American authority as to the meaning of English words, Webster's Dictionary.
Now turning to American legal authorities, we find in Ruling Case Law this statement:
"The Courts without making clear distinctions, have generally used the terms automobile, motor vehicle, motor car, and in the earlier cases, horseless carriage, as being synonymous with each other. Except where special provision is made to the contrary, a motor cycle is considered as fallingwithin statutes which use such terms. * * *" (Emphasis added.) 2 R.C.L., 1167.
According to that authority, when there is no special provision to the contrary, a motorcycle falls within the term motor car.
Upon the authority of one of the cases cited by Mr. Justice Cothran, Laporte v. Insurance Co., supra, Corpus Juris has said: "A motor cycle is not a `motor car' in the general and popular sense of that word," but I regard the statement there as an exception to the general rule laid down in that valuable textbook. We find, upon further examination, that Corpus Juris, in discussing "Motor Car," has this to say (42 C.J., 611):
"A `motor car' has been defined as a self-moving vehicle; a vehicle propelled by mechanical power; a vehicle which is guided and controlled by a person riding upon or in it, is designed and intended to carry one or more persons, and is *Page 123 
propelled by power, not supplied from any source external to itself, but which is for the time being stored or generated within it."
It is readily seen that a motorcycle comes clearly within the three given definitions of "motor car."
Mr. Berry, in his valuable little work, "Law of Automobiles" (page 3), gives this general definition of "motor car":
"A car which carries its own propelling mechanism, as an electric motor, pneumatic engine, steam engine, etc., and is therefore a locomotive. Many such cars have sufficient power to draw other cars attached to them."
He says also (page 3) that, "The automobile is variously referred to as auto, autocar, car, machine, motor, motor car, and other terms equally as common, but neither complimentary nor endearing." And he states (page 5) "Unless expressly excluded, the motor-cycle falls within the definition of the automobile as the term has been used by the various state legislatures, and also within the general definition as heretofore given." Mr. Berry goes farther than is even necessary to sustain my conclusion that motorcycle is without doubt included in the term "motor-driven car."
But if it should be held that I am in error as to my conclusion on the main point involved in the case, there are other reasons entirely sufficient to require an affirmance of the judgment of the lower Court. Giving the appellant the benefit of the possible assumption that the contract may not on its face show a clear intention to include a motorcycle in the term "motor-driven car," the question then arises as to the ambiguity contained in the instrument.
Mr. M.A. Lindley, the agent of the appellant at the time the policy was issued to the insured, and who delivered it to him, testified that it was his understanding that the policy covered accidents occurring while an insured was riding on a motorcycle; that he so represented this class of policy to persons with whom the company dealt including the insured, as covering such accidents, and that the superintendent of *Page 124 
the company, under whom the witness worked, had the same understanding and made similar representations. There was no denial on the part of the appellant as to the truth of the statements of the witness. It was shown by the respondent also that the insured, in his work with the Southern Bell Telephone Company, was required to ride a motorcycle, and this evidence was not disputed by the appellant. There is nothing in the record to show that the insured owned an automobile, or that in his work he was required to drive or ride in one.
In the recent case of Cato v. Railroad Co., 152 S.E., 522, we cited with approval several holdings from former decisions of this Court as to ambiguous contracts. The authorities are clear, as will be seen from the citations in the Catocase, that: (1) Parol evidence is admissible to explain the signification of words according to the usage of those accustomed to make contracts of the kind in issue where the meaning is not plain; (2) where the construction of the language of the contract, considered alone, is doubtful, it is the Court's duty to inform itself of the surrounding circumstances and to consider the preliminary negotiations, so that the language employed may be given the intended effect; and (3) it is a familiar canon of construction that, if the contract is doubtful in meaning, the Court may look into the construction which the parties themselves have placed on it, to reach the true intention, which is the object of all judicial interpretations.
The evidence to which I have referred convinces me that the insured desired a policy which would protect him from an accident occurring while he was riding on a motorcycle; that he thought he was getting the kind of insurance he desired; and that the company, through its duly authorized agent, sought at the time to comply with the desire of the insured, and contracted with him accordingly. The prior holdings of this Court, to which attention has been called, *Page 125 
sustain the admission of the evidence, and support the conclusion reached by the Circuit Judge.
In the trial of this case, an action at law, Judge Dennis sat as both Judge and jury, under the agreement of the parties. He has found that "motorcycle" in this contract was included in the term "motor-driven car." If his finding was simply one of law, and his conclusion was erroneous, we could upset it. However, I agree with that legal conclusion. If his finding was one of fact, and I am inclined to think it was, the evidence fully sustained it, and we have no right to disturb his finding.
While there is some difference in the language of the clause under consideration and the coverage as to a pedestrian, I do not attach the significance to it that Mr. Justice Cothran finds. A careful examination of the two paragraphs, setting forth the coverage of the policy, serves to make me believe that the intention of the entire instrument is to somewhat mislead the unwary. A hasty reading of the language, especially by one not well acquainted with insurance policies, is likely to leave the impression upon the mind of the reader that one is being insured against many casualties or accidents which the policy does not cover at all. To demonstrate some of the misleading things contained in the instrument, in one place it refers to "a vehicle propelled by * * * horse * * * power," and in another place it refers to a "horse-drawn vehicle." It is easy to conceive that in defending from liability, on account of an accident occasioned by a horse and vehicle, the insurer may claim that the vehicle was not drawn by the horse, but was "propelled" by it. While in some other instances, the insurer may object to paying out its money because the vehicle was drawn and not propelled by the horse, for there is some distinction between the meaning of the words "drawn" and "propelled."
To support the contention of the appellant as to the point it makes in the case, it has been said that one does not, and cannot, ride "in a motorcycle," but that his riding must be *Page 126 on the machine. To me that is a distinction without any real difference. The driver of a motorcycle sits in the seat. The seat is a part of the vehicle or car. When the rider is in the seat, he is in a part of the car. When he is in a part of the car, he is in the car. The same argument so advanced would likely apply also to one who rides in a "stripped down Ford." In the latter class of vehicle, the rider is on the seat, and appears to be on the whole machine, just as much as the rider in the seat of a motorcycle appears to be on that vehicle. Some Motorcycles carry a side car and convey two persons, the driver in the seat of the machine, and the other person in the side car. According to the claim made as to the distinction between "in" and "on," it would appear that the driver of the motorcycle would be on the machine, and the passenger would be in it.
Unfortunately for the insurance business, many companies engaged in that business seek to evade in various ways the decisions of the Courts. In the conduct of their business, they have a wonderful advantage over the average citizen who seeks to protect himself and family by insurance. Our Court has recognized oftentimes the great disadvantage which our people have in dealing with many insurance companies, and it has rightly been the policy of the Court to protect, when justice allows and demands it, the holders of insurance policies and their beneficiaries. I dare to observe that in a policy of the class of the one involved in this case that the term "motor-driven car" has been changed, or will be changed soon, to the word "automobile," or some other word, on account of the claim of the respondent that the policy here covered an accident sustained from a motorcycle.
Mr. Justice Gage, from that great just heart of his, saidin Wingo v. Insurance Co., 155 S.C. 206, 101 S.E., 653,656:
"When a contract has been executed, and to be performed after the death of one of the makers of it, and when that maker of it is dead, the contract ought not to be annulled by *Page 127 
the other maker, except upon a breach of the letter of the agreement."
I venture the suggestion that not only the letter but the spirit of an insurance policy should be faithfully regarded by the insurer. Both the letter and the spirit of this policy demand that the appellant pay to the father of the young man, who was killed in a motorcycle accident, the full amount of the insurance. So I concur in the opinion of the Chief Justice.
MR. JUSTICE STABLER concurs.